Case 0:19-cv-62152-RAR Document5 Entered on FLSD Docket 11/06/2019 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 19-CV-62152-RUIZ/
SELTZER

Plaintiff:

Steven Hinesley
vs.

Defendant:
Flavorgod, LLC

For: Jibrael Hindi
The Law Offices Of Jibrael S. Hindi, PLLC

Received by All Broward Process Corp on the 11th day of October, 2019 at 3:21 pm to be served on Flavorgod, LLC
c/o Christopher Wallace, 8920 Tumblewood Avenue, Las Vegas, NV 89143, |, MICHELLE ELY

do hereby affirm that on the 14TH day of OCTOBER ; 2019 at 2 A8P -m., executed service by delivering a
true copy of the Summons in a Civil Action, Class Action Complaint, Civil Cover Sheet in accordance with state
statutes in the manner marked below:

() PUBLIC AGENCY: By serving as of the
within-named agency.
() SUBSTITUTE SERVICE: By serving as

®% CORPORATE SERVICE: By serving __ CHRISTOPHER WALLACE
DESIGNATED TO ACCEPT as

() OTHER SERVICE: As described in the Comments below by serving as

 

 

 

()NON SERVICE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

Age 40s Sex M K Race _CAUC. Height _ 6'2" Weight _240 Hair BROWN Glasses X N

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in

which this service was made.

PROCESS SERVER #___R-004357,
Appointed in accordance with State Statutes

All Broward Process Corp
701 N Fig Tree Lane
Plantation, FL 33317

(954) 214-5194

Our Job Serial Number: 2019002698
Ref: 581909-01

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c
CUBE AIRE PSARMR TBMMUMEMLS EMGED 8A ELSD GRRE ORIZEP624° PhgE9 SFI 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT CouRT pti (4//4 114
South bis f Florid Tie it 5pm
Srey WMlety

 

Th e- 004357
STEVEN HINESLEY
Plaintiff(s) :
Vv. Civil Action No. 19-cv-62152-RUIZ/SELTZER

FLAVORGOD, LLC

 

: Defendant(s) .
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FLAVORGOD, LLC
clo CHRISTOPHER WALLACE
6101 PAYTON
IRVINE CA 92620

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
The Law Offices of Jibrael S. Hindi, PLLC.
110 SE 6th St., Suite 1744
Fort Lauderdale, FL 33301
Phone: (844) 542-7235 / Fax: (855) 529-9540
Email: jibrael@jibraellaw.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

s/ Bonnie Bernard

Oeputy Clerk
US. District Courts

Date: 08/28/2019

 

Clerk of Court
